DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
The amendment of the paragraphs [0011]-[0017] of the specification submitted on 12/02/2020 has been entered, and are further amended as stated below. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lynette Wylie on 01/05/2021.
The application has been amended as follows: 
The paragraphs 0015-0017 of the specification have been amended as follows: 

[0015] According to the invention defined in claim 1, a TMD mass is configured to accurately float with air and to slidingly move by being guided by a cross-guide body in two axial directions in generation of the vibration and thereby it becomes possible to make the TMD mass execute the damping operation in the state where the sliding resistance is low and the noise is also low in execution of the damping operation by the TMD mass and while promoting the rotation prevention. In addition, it becomes possible to accurately exhibit also the attenuation action by a slide bearing. Thereby, it becomes possible to achieve and provide a biaxial damping type damping device for structure which is able to achieve the suppression of 
[0016] According to the invention defined in claims 1 and 2, elastic shock absorbing tools which are made of rubber materials and so forth which are fixedly disposed in a state of respectively confronting Y-direction side faces of the TMD mass are included. Thereby, it becomes possible to achieve and provide the damping type damping device for structure which is able to suppress an excessive vibration of the TMD mass and to increase the safety of the device itself.
[0017] According to the invention defined in claims 1 and 3, an air leakage prevention mechanism unit which is disposed over the entire of the inner side of a lower-surface outer peripheral part of the TMD mass and prevents air leakage to the outside through the lower surface of the TMD mass when the TMD mass floats is included. Thereby, it becomes possible to achieve and provide the damping type damping device for structure which makes it possible for the TMD mass to float with air and to execute the damping operation in a stable state in generation of the vibration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/            Examiner, Art Unit 3657